

ADDENDUM TO SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


This Addendum to Second Amended and Restated Executive Employment Agreement
(this “Addendum”) is made as of the 27th day of August, 2007 by and between
Mobilepro Corp., a Delaware corporation (the “Company”), and Jay O. Wright
(“Executive”).


WHEREAS, the Company and the Executive are parties to that certain Second
Amended and Restated Executive Employment Agreement dated as of June 6, 2005
(“Original Agreement”), which states the terms and conditions of the Executive’s
employment as President and Chief Executive Officer of the Company; and


WHEREAS, the Company and Executive wish to amend certain provisions of the
Original Agreement, primarily various compensation provisions, in light of the
Company’s sale of its various businesses and focus on a new direction for the
Company.


NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, covenants and terms, the parties hereto hereby agree to amend
the Original Agreement as follows:


Section 1. Amendment to Section 1. Section 1 of the Original Agreement is hereby
amended to extend the term of the Agreement through June 30, 2008.


Section 2. Amendment to Section 2. Section 2 of the Original Agreement is hereby
amended as follows:


 

2.
Compensation and Benefits

   

 
(a)
Salary. During the Employment Period, the Company shall pay to Executive, as
compensation for the performance of his duties and obligations under this
Agreement, a base salary during the remainder of 2005 of Two Hundred Ten
Thousand Dollars ($210,000), during 2006, Two Hundred Forty Thousand Dollars
($240,000), during 2007, Two Hundred Seventy Thousand Dollars ($270,000) and
during 2008 Two Hundred Forty Thousand Dollars ($240,000). The base salary may
be increased at the discretion of the Board but shall not be reduced during the
term hereof without the consent of Executive.

 

 
(b)
Bonus. During the Employment Period, Executive shall be entitled to a bonus
during fiscal 2008 and the first quarter of fiscal 2009 for achieving three,
four or five of the following goals (the “New Direction Goals”) for the Company:
(i) closing of the sale of the CLEC subsidiaries to USA Telephone; (ii)
eliminating the Company’s existing debt to Yorkville Advisors, LLC (f/k/a
Cornell Capital Partners, LP); (iii) closing of the sale(s) of at least 80% of
the telephones of Davel Communications; (iv) elimination of the debt of Kite
Broadband, LLC and Kite Networks, Inc. from the Company’s balance sheet,
including any guaranties related thereto; and (v) completing an acquisition into
a new line of business, which acquisition shall have received board approval.
Executive shall receive a cash bonus of $20,000 for achieving three of the above
five New Direction Goals, $50,000 for achieving four of the above five goals and
$100,000 for achieving all five goals, such bonus to be paid upon achievement of
such goals provided that the Company’s cash position allows such payment. The
Board shall have the discretion to award an additional bonus of up to $100,000
to Executive based on the Board’s judgment in its sole discretion. This bonus
shall not affect any bonus previously earned.

 

--------------------------------------------------------------------------------


 

 
(c)
Equity. As partial consideration for entering into the Original Agreement, the
Company hereby grants Executive a warrant in the form attached hereto as Exhibit
1 to acquire five million (5,000,000) shares of the Company’s common stock, par
value $.001 per share (the “Warrant Shares”) at an exercise price of $0.22 per
share to vest ratably over thirty-two (32) months between April 2005 and
December 2007 or immediately if Executive’s employment is terminated without
cause or for good reason (as described in Section 4 hereof) or due to a change
in control, sale of a majority of the common stock or substantially all of the
assets of the Company or merger of the Company into or with another company
(unless such company is less than ninety percent (90%) of the size (measured by
market value) of the Company) or reverse merger with another company. In
addition, Executive shall be entitled to the following Warrant Shares for
achieving the New Direction Goals: three million (3,000,000) Warrant Shares of
the Company’s common stock at an exercise price of $.0075 per share to vest
immediately upon the closing of the sale of the CLEC subsidiaries to USA
Telephone; two million (2,000,000) Warrant Shares of the Company’s common stock
at an exercise price of $.0075 per share to vest immediately upon eliminating
the Company’s debt to Yorkville Advisors, LLC (f/k/a Cornell Capital Partners,
LP); two million (2,000,000) Warrant Shares of the Company’s common stock at an
exercise price of $.0075 per share to vest immediately upon the closing of the
sale of at least 80% of the telephones of Davel Communications; one million
(1,000,000) Warrant Shares of the Company’s common stock at an exercise price of
$.0075 per share to vest immediately upon elimination of the debt of Kite
Broadband, LLC and Kite Networks, Inc. from the Company’s balance sheet,
including any guaranties related thereto; and two million (2,000,000) Warrant
Shares of the Company’s common stock at an exercise price of $.0075 per share to
vest immediately upon completing an acquisition into a new line of business,
which acquisition shall have received Board approval . These warrants are in
addition to the warrant(s) to acquire fifteen million one hundred eighty two
thousand five hundred (15,182,500) Warrant Shares which have already vested. The
Warrant Shares granted hereunder must be exercised by the tenth anniversary of
the date of vesting or shall be forfeited by Executive. All Warrant Shares
granted hereunder shall have a “cashless” exercise provision which enables
Executive to give up a portion of his Warrant Shares in order to exercise others
without paying cash for them. Further, the number, kind and strike price of the
stock Warrant Shares granted hereunder shall be appropriately and equitably
adjusted to reflect any stock dividend, stock split, spin-off, split-off,
extraordinary cash dividend, recapitalization, reclassification or other major
corporate action affecting the stock of the Company to the end that after such
event Executive’s proportionate interest in the Company shall be maintained as
before the occurrence of such event. Executive shall also receive payment of any
cash dividend, stock dividend or other distribution declared and paid by the
Company as if Executive had already exercised all of his Warrant Shares,
including unvested Warrant Shares.

 

--------------------------------------------------------------------------------


 
Section 3. Amendment to Section 5. Section 5 of the Original Agreement is hereby
amended as follows:



 
5.
Consequences of Termination




 
(a)
Without Cause, due to a Change of Control or for Good Reason. In the event of a
termination of Executive’s employment during the Employment Period by the
Company other than for Cause pursuant to Section 4(f) or by Executive for Good
Reason pursuant to Section 4(b) (e.g., due to a Change of Control of the
Company, where Change of Control means:  (i) the acquisition (other than from
the Company) in one or more transactions by any Person, as defined in this
Section 5(a), of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 50% or
more of (A) the then outstanding shares of the securities of the Company, or
(B) the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Stock”); (ii) the closing of a sale or other conveyance of all or substantially
all of the assets of the Company; or (iii) the effective time of any merger,
share exchange, consolidation, or other business combination of the Company if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock; provided, however, that a Change of Control shall not
include a public offering of capital stock of the Company. For purposes of this
Section 5(a), a “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, other than: employee benefit plans sponsored or maintained by the
Company and corporations controlled by the Company, the Company shall pay
Executive (or his estate) and provide him with the following:

 

--------------------------------------------------------------------------------


 

 
(i)
Lump-Sum Payment. A lump-sum cash payment, payable ten (10) days after
Executive’s termination of employment, equal to the sum of the following:

 

 
(A)
Salary. The equivalent of the remaining term of this Agreement as amended by
this Addendum (the “Severance Period”) of Executive’s then-current base salary;
plus

 

 
(B)
Earned but Unpaid Amounts. Any previously earned but unpaid salary through
Executive’s final date of employment with the Company, and any previously earned
but unpaid bonus amounts prior to the date of Executive’s termination of
employment. Additionally, if, by June 30, 2008, at least 3 of the 5 New
Direction Goals have been met, then on June 30, 2008, an additional bonus equal
to that which Executive would have been entitled if still employed shall be
paid.




 
(C)
Equity. All Warrant Shares vested at time of termination shall be retained by
Executive. All unvested Warrant Shares shall immediately vest and be retained by
Executive. Executive shall have the benefit of the full ten year option period
to exercise such Warrant Shares.



Section 4. Effect of Addendum. Except as amended hereby, the Original Agreement
shall continue in full force and effect. 
 
Section 5. Governing Law. This Amendment shall be governed by and construed
under the laws of the State of Delaware.  


Section 6. Titles and Subtitles. The titles of the sections and subsections of
this Addendum are for convenience of reference only and are not to be considered
in construing this Addendum.
 

--------------------------------------------------------------------------------




Section 7. Counterparts. This Addendum may be executed in counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same instrument.


IN WITNESS WHEREOF, the parties have executed this Addendum to Employment
Agreement as of the date written above.
 

  JAY O. WRIGHT   MOBILEPRO CORP.              
/s/ Jay O. Wright
  /s/ Donald Sledge         By: Donald Sledge         Its: Board Member  

 

--------------------------------------------------------------------------------




Exhibit 1


WARRANT
 
 
 

--------------------------------------------------------------------------------

